                                                                         Case 2:19-cv-01431-JCM Document 9 Filed 11/12/19 Page 1 of 2




                                                            1    ARIEL E. STERN, ESQ.
                                                            2    Nevada Bar No. 8276
                                                                 NATALIE L. WINSLOW, ESQ.
                                                            3    Nevada Bar No. 12125
                                                                 WILLIAM S. HABDAS, ESQ.
                                                            4    Nevada Bar No. 13138
                                                                 AKERMAN LLP
                                                            5
                                                                 1635 Village Center Circle, Suite 200
                                                            6    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            7    Email: ariel.stern@akerman.com
                                                                 Email: natalie.winslow@akerman.com
                                                            8    Email: william.habdas@akerman.com
                                                            9
                                                                 Attorneys for Rushmore Loan Management Services, LLC
                                                            10
                                                                                               UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                     DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13   SYNTHESIS INDUSTRIAL HOLDINGS 1,                     Case No. 2:19-cv-01431-JCM
                                                                 LLC,
                                                            14                                                        STIPULATION   AND   ORDER                 TO
                                                                                                                      EXTEND BRIEFING SCHEDULE
                                                            15                                 Appellant,
                                                                 vs.                                                  (FIRST REQUEST)
                                                            16
                                                                 U.S. BANK NATIONAL ASSOCIATION
                                                            17   NOT IN ITS INDIVIDUAL CAPACITY, BUT
                                                                 SOLELY AS TRUSTEE FOR THE RMAC
                                                            18
                                                                 TRUST SERIES 2016-CTT; and RUSHMORE
                                                            19   LOAN MANAGEMENT SERVICES, LLC,

                                                            20                                 Appellees.

                                                            21

                                                            22            Synthesis Industrial Holdings 1, LLC, (SIH), and Rushmore Loan Management Services,
                                                            23   LLC      (Rushmore), hereby stipulate and agree that Rushmore shall have an additional thirty (30)
                                                            24   days, up to and including December 13, 2019, to file its answering brief, which is currently due on
                                                            25   November 13, 2019, pursuant to ECF No. 5. The parties also stipulate that SIH shall have forty-five
                                                            26   days, up to and including January 27, 2020, to file its reply brief, which is currently due on
                                                            27   November 27, 2019, pursuant to ECF No. 5.
                                                            28   …

                                                                 50769190;1
                                                                         Case 2:19-cv-01431-JCM Document 9 Filed 11/12/19 Page 2 of 2




                                                            1             This is the parties' first request for an extension of these deadlines, and is not intended to

                                                            2    cause any delay or prejudice to any party.

                                                            3             DATED this 12th day of November 2019.

                                                            4
                                                                  AKERMAN LLP                                           HUNTER PARKER, LLC
                                                            5

                                                            6     /s/ William S. Habdas                                 /s/ Andrew J. Van Ness
                                                                  ARIEL E. STERN, ESQ.                                  ANDREW J. VAN NESS, ESQ.
                                                            7     Nevada Bar No. 8276                                   Nevada Bar No. 9709
                                                                  NATALIE L. WINSLOW, ESQ.                              3815 S. Jones Boulevard, Suite 1A
                                                            8     Nevada Bar No. 12125                                  Las Vegas, NV 89103
                                                                  WILLIAM S. HABDAS, ESQ.
                                                            9
                                                                  Nevada Bar No. 13138                                  Attorneys for Synthesis Industrial Holdings 1,
                                                            10    1635 Village Center Circle, Suite 200                 LLC
                                                                  Las Vegas, NV 89134
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                  Attorneys for Rushmore Loan Management
                      LAS VEGAS, NEVADA 89134




                                                            12    Services, LLC
AKERMAN LLP




                                                            13

                                                            14

                                                            15            IT IS SO ORDERED:

                                                            16
                                                                                                        _________________________________________
                                                            17                                          UNITED STATES DISTRICT COURT JUDGE
                                                                                                        Case No. 2:19-cv-01431-JCM
                                                            18

                                                            19                                                  November 12, 2019
                                                                                                        DATED: _________________________________
                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                  2
                                                                 50769190;1
